Citation Nr: 0305345	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  02-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to additional burial benefits. 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel











INTRODUCTION

The veteran had active service from March 1943 to April 1944.  
He died in September 2001.  The appellant, his daughter, 
submitted a claim for burial benefits.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The RO granted benefits based on nonservice-connected death 
for a total of $685.00.  Of this amount, $562.00 was awarded 
to the appellant and $123.00 to the veteran's ex-wife.  The 
cost of burial benefits was shared proportionally between 
them.  The appellant disagreed with the amount awarded to her 
and initiated this appeal.

In a January 2002 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran's death in September 2001 was not shown to 
have been the result of a disability related to military 
service.

2.  The maximum burial benefits for a nonservice-connected 
death have been awarded.


CONCLUSION OF LAW

The criteria for additional payment of burial and funeral 
expenses have not been met as a matter of law.  38 U.S.C.A. 
§§ 2302(a), 2303(b) (West 2002); 38 C.F.R. § 3.1600 (2002); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

At the time of his death in September 2001, the veteran 
received VA disability compensation for schizophrenic 
reaction.  According to the death certificate, he died in 
September 2001 at Southern Arizona VA Health Care System due 
to respiratory failure due to or as a consequence of renal 
failure.

Burial information advising of the monetary limit for certain 
benefits was provided to the appellant's brother.  The 
appellant submitted a completed VA Form 21-530 in September 
2001 that showed payment of $4,896.86 for total expenses of 
burial, funeral, transportation and burial plot.  She 
specified that she was not claiming that the cause of death 
was service connected.  She reported that the funds used were 
from the appellant and the veteran's ex-wife.  An itemized 
copy of the funeral expenses was provided.  She submitted 
receipts showing payment of $4,000 by the appellant and 
$896.86 by the ex-wife.  Through contact with a person at the 
cemetery, it was confirmed that the expense of the funeral 
plot had been paid. 

In April 2002, the appellant submitted a completed VA Form 
21-530 that claimed payment of $6,796.86 for total expenses 
of burial, funeral, transportation and burial plot.  The 
funds used were from the appellant and the veteran's ex-wife.  
She indicated that the cause of death was due to service.
The RO awarded $562.00 to the appellant and $123 to GS 
(initials), ex-wife.  The RO stated the appellant's award 
included $300.00 for burial allowance, $150.00 for plot or 
interment allowance and $112.00 for transportation expenses 
for a total benefit of $562.00.  The award to the ex-wife of 
$123.00 was indicated for burial allowance.  The RO advised 
that the payment was subject to maximum rates as provided by 
law.  She disagreed with the amount authorized.  

Criteria

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), 
(b).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 1991); 38 C.F.R. § 3.1600 (2001). 

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1) At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and (i) 
In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or 
pension effective prior to the date of the veteran's death, 
or (ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to date of death; or

(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines, (i) 
That there is no next of kin or other person claiming the 
body of the deceased veteran, and (ii) That there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  38 C.F.R. § 3.1600(b); 
see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  If a veteran dies 
enroute while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a). 

When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject, in part, to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or

(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that the VA has determined, in connection 
with a claim for monetary benefits, that the disability was 
not incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States. 38 
U.S.C.A. § 2303 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.1600(f) (2001).

Benefits for the burial and funeral expenses in the amount of 
$300.00 are payable if the deceased veteran was in receipt of 
compensation or pension at the time of his death.  In 
addition, if the eligible veteran was not buried in a 
national cemetery, an additional $150.00 is payable for a 
plot allowance.  If the veteran died from a service connected 
disability, $1500.00 is payable in lieu of the $450.00 
specified above.  38 U.S.C.A. §§ 2302(a), 2303(b), 2307 (West 
1991 and Supp. 2001); 38 C.F.R. § 3.1600 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 1991 and Supp. 2002).


Analysis
Preliminary matter: Duty to Assist and to Notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
letter that notified her of the basis for the decision 
reached.  

The RO also provided the appellant a statement of the case 
and that included a summary of the evidence, the applicable 
law and regulations and a discussion of the facts of the 
case.  Although the cover letter to the statement of the case 
was improperly addressed, it appears that the appellant 
received the statement of the case as she timely filed a 
substantive appeal.  

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that it would 
aid in substantiating her claim.  She has been notified of 
her procedural and appellate rights.  

Furthermore, she has been provided with the laws and 
regulations pertinent to her claim, has been afforded the 
opportunity to present arguments in favor of her claim, and 
has in fact provided such arguments.  Moreover, the facts of 
this case are not disputed, and no further evidentiary 
development is needed, as the appellant's claim has been 
denied as a matter of law, and, as stated above, the 
appellant has been provided with notice of these laws.  The 
argument is with the limitation imposed by law and is not a 
question of factual development. Therefore, there is no 
reasonable possibility that any further assistance would aid 
in substantiating the claim.  66 Fed Reg. 45,620, 45,631 
(August 29, 2001); 38 C.F.R. § 3.159(d)(1), (3). 

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the appellant in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating this claim.


The Board has not overlooked that the amount payable for a 
plot allowance if the eligible veteran was not buried in a 
national cemetery has been increased to $300 and if the 
veteran died from a service connected disability, $2000.00 is 
now payable in lieu of the $600.00 specified above.  However, 
the amendments apply to deaths after December 1, 2001 and are 
not applicable in this case.  Veterans Education and Benefits 
Expansion Act of 2001, Pub.L. No. 107-103 § 501(b)(1), 115 
Stat. 994.

Although the RO did not specifically adjudicate the 
appellant's claim with the new law, the Board finds no 
prejudice to the appellant in proceeding with this case at 
this time, because the procedural actions of the RO are in 
essential agreement with and adhere to the mandates of this 
new law with respect to the duty to notify and the duty to 
assist the appellant in the development of her claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.

In the appellant's case at hand, the Board finds that the 
appellant is not prejudiced by its consideration in the first 
instance of her claim pursuant to this new law.  As set forth 
above, VA has already met all obligations to the appellant 
under the new law.




Moreover, the appellant has been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that she will not be prejudiced by its actions and that 
a remand for adjudication by the RO would only serve to 
further delay resolution of her claim.  See Bernard, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Burial benefits

As noted above, the RO in January 2002 determined that a 
service-connected disability did not cause or contribute to 
cause the veteran's death, and the appellant did not appeal 
that decision.  Thus the decision is final and at this time 
the veteran's cause of death is not service connected.

In April 2002 the RO notified the appellant that her claim 
for burial benefits and a plot or interment allowance had 
been allowed.  The appellant appealed, indicating in her 
statements that she should be entitled to greater burial 
benefits by virtue of his military service.




In this instance, the maximum burial benefits allowable under 
the law have been authorized.  The regulations, applicable to 
the appellant's claim as set forth above, provide that no 
more than $450.00 plus transportation expenses may be 
authorized for burial benefits.  38 U.S.C.A. § 2302, 2303.  

After a careful review of the evidence in this case, the 
Board concludes that the requirements for a burial allowance 
greater than $685.00 of which $562.00 was paid to the 
appellant have not been satisfied.  This amount was based on 
an award for nonservice-connected death of $300.00 burial 
allowance, $150.00 plot allowance and $235.00 for 
transportation charges as shown on the itemized bill 
submitted by the appellant.  The appellant and another person 
shared the expenses.  The appellant's payment was 82% of the 
total expense and the RO awarded her 82% of the benefits or 
$562.00.  

The law does not provide for the additional authorization of 
burial benefits.  The Board is bound in its decisions by VA 
regulations, instructions of the Secretary, and the precedent 
opinions of VA's General Counsel. 38 U.S.C.A. § 7104(c)(West 
1991).  

The provisions of 38 U.S.C.A. § 2302, 2303 in effect prior to 
the change in law, and applicable to the appellant's claim, 
limit the amount to be authorized to the total amount of 
burial benefits that have already been paid.

The claim for increased burial benefits requires a favorable 
determination regarding the cause of death, since the 
appellant has received the maximum benefit for nonservice-
connected death.  The facts, however, currently show that the 
veteran did not die as a result of a service-connected 
disability.  

As the determination as to the cause of the veteran's death 
is not favorable at this time, the claim for burial benefits 
in excess of $562.00, her portion of the total amount awarded 
of $685.00 must be regarded as legally insufficient since the 
requisite elements for eligibility to qualify for the higher 
benefit are not met.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

With respect to entitlement to non-service connected death 
burial benefits, the provisions of 38 U.S.C.A. §§ 2302, 
2303(b) and 38 C.F.R. § 3.1600 are dispositive of this 
matter.  The Board notes that in a case such as this one, 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis, 6 Vet. App. at 430.  
Hence, the appellant's claim of entitlement to greater burial 
benefits is denied as a matter of law.  Sabonis, 6 Vet. App. 
at 430; 38 U.S.C.A. §§ 2302, 2303(b); 38 C.F.R. § 3.1600.

ORDER

Entitlement to burial benefits in excess of $562.00 is 
denied.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

